Citation Nr: 0843069	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-35 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include chronic obstructive pulmonary disease, as a result 
of exposure to herbicides, asbestos, chemicals and/or fumes. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from March 1972 to February 1979 with 
subsequent Army National Guard service from March 1985 to 
April 1998, appealed that decision to the BVA.  Thereafter, 
the RO referred the case to the Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in August 
2008.  At that time, he submitted additional evidence in 
support of his claim, with a waiver of initial RO review. 
August 2008 BVA hearing transcript, p. 2; August 2008 
statement of AOJ review.  

Upon review of all evidence of record, the Board finds that 
additional development of the claim is necessary.  As such, 
the claim is hereby REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  The RO will 
contact the appellant and inform him that further action is 
required on his part.  


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for a 
respiratory disorder, to include chronic obstructive 
pulmonary disease ("COPD"), discloses a need for further 
development prior to final appellate review

In this regard, the Board observes that the appellant has a 
current diagnosis of COPD. August 1997 private medical 
records.  The appellant testified during his August 2008 BVA 
hearing that he was a full-time maintenance technician with 
the Illinois Army National Guard, as both a reservist and a 
civilian employee, for many years. August 2008 BVA hearing 
transcript, pgs. 3, 8.  He indicated that he first started 
experiencing breathing problems and trouble sleeping in the 
"later eighties" during his Army National Guard service, 
but that he did not seek medical treatment for these problems 
until approximately 1994. Id., pgs. 5-6.  He acknowledged 
during his BVA hearing that he smoked cigarettes heavily in 
the past; however, he believed that his current respiratory 
problems (to include his diagnosis of COPD) are related to 
(1) his exposure to herbicides in Vietnam during his active 
period of service, (2) his exposure to asbestos during the 
performance of his duties as a mechanic with the Army 
National Guard and/or  (3) his exposure to other 
chemicals/fumes while working as a mechanic with the Army 
National Guard. 
Id., pgs. 2, 10, 12-13; November 2006 statement with VA Form 
9.  

Reviewing the appellant's contentions in conjunction with the 
claims file reveals that there may be outstanding VA medical 
records that should be associated with the claims file prior 
to the issuance of a decision in this appeal.  Specifically, 
the appellant testified during his August 2008 BVA hearing 
that he was receiving medical treatment for his respiratory 
problems at a VA medical facility in Bettendorf, Iowa; and 
that he had been receiving such treatment for approximately 
four (4) years. August 2008 BVA hearing transcript, pgs. 9-
10.  However, a review of the claims file reveals that it 
only contains medical records from the above-referenced VA 
medical facility dated from March 2006 to April 2006 and 
March 2007.  As there appears to be outstanding VA medical 
records that may be pertinent to present claim, the claim 
must be remanded in order for the RO to attempt to associate 
these records with the claims file.

In terms of the appellant's Army National Guard service, the 
Board observes that the record as it presently stands shows 
that the appellant was a member of the Illinois Army National 
Guard from March 27, 1985 to April 27, 1998. See Army 
National Guard Report of Separation and Record of Service.  
Service connection 
by VA can only be granted for a disease or injury incurred in 
or aggravated by a period of "active service" in the Armed 
Forces. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a)(2008).  Active military, naval, and air service 
includes active duty, any period of active duty training 
("ACDUTRA") during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training ("INACDUTRA") during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty, or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  Active duty for training 
includes full-time duty in the Armed Forces performed by 
Reserves for training purposes, and includes full-time duty 
performed by members of the National Guard of any State.  
Inactive duty for training generally means duty (other than 
full-time duty) prescribed for Reserves, and duty (other than 
full-time duty) performed by a member of the National Guard 
of any State. See 38 U.S.C.A. § 101(21)-(24); 38 C.F.R. 
§ 3.6(a), (c), (d).  

In this case, a review of the appellant's Army National Guard 
records contained in the claims reveals that the appellant's 
periods of active duty for training and periods of inactive 
duty for training have not been distinguished.  The available 
records do support the appellant's assertions to the extent 
that they indicate (1) he was exposed to certain fumes and 
chemicals during the performance of his duties as a mechanic 
and (2) that he was diagnosed with respiratory problems that 
included bronchitis and COPD prior to his discharge from the 
Army National Guard in 1998. See medical records dated in 
1991 and 1996.  In light of the information contained in the 
appellant's medical records and the appellant's testimony 
that he began experiencing breathing problems in the late 
1980s, the Board finds that the RO should obtain a breakdown 
of the appellant's periods of verified ACDUTRA and INACDUTRA.  
Thereafter, the appellant should be afforded a VA examination 
to determine the nature and etiology of his current 
respiratory problems, to include a medical opinion as to 
whether it is at least as likely as not that any diagnosed 
respiratory disorder is related to (1) herbicide exposure 
during the appellant's verified period of service in Vietnam, 
(2) his likely exposure to asbestos during his work as a 
mechanic with the Army National Guard during a period of 
ACDUTRA or (3) his exposure to the chemicals/fumes referenced 
above during a period of ACDUTRA. See McClendon v. Nicholson¸ 
20 Vet. App. 79 (2006) (medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits still triggers the duty to 
assist if it indicates that the veteran's condition "may be 
associated" with service).   
 


Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The RO should verify through 
official sources  
the appellant's periods of active duty 
for training ("ACDUTRA") and inactive 
duty for training ("INACDUTRA") 
performed by the appellant while 
serving with the Illinois Army National 
Guard.  

	3.  The RO should schedule the 
appellant for a VA examination with an 
appropriately qualified medical provider 
in order to determine whether it is at 
least as likely as not that any 
diagnosed respiratory disorder, to 
include COPD, is related to his period 
of active service in Vietnam or period 
of active duty for training 
("ACDUTRA") during his service with 
the Illinois Army National Guard, to 
include his exposure to herbicides, 
asbestos, chemicals or other fumes.  Any 
and all indicated evaluations, studies 
and tests deemed necessary by the 
examiner should be accomplished.  A 
clear rationale for all opinions would 
be helpful, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The appellant's claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

